 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ALLEN HAMMLER,                                    No. 2:19-cv-0245 CKD P
12                       Plaintiff,
13           v.                                         ORDER and FINDINGS AND
                                                        RECOMMENDATIONS
14    DAVID BAUGHMAN, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se and seeking relief pursuant to 42 U.S.C. §

18   1983. On March 21, 2019, the court screened plaintiff’s complaint as the court is required to do

19   under 28 U.S.C. §1915A(a). The court dismissed plaintiff’s complaint with leave to amend.

20   Plaintiff has filed an amended complaint.

21          The court is required to screen complaints brought by prisoners seeking relief against a

22   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

23   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

24   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

25   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1),(2).

26          In order to avoid dismissal for failure to state a claim a complaint must contain more than

27   “naked assertions,” “labels and conclusions” or “a formulaic recitation of the elements of a cause

28   of action.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-557 (2007). In other words,
                                                        1
 1   “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

 2   statements do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Furthermore, a claim

 3   upon which the court can grant relief has facial plausibility. Twombly, 550 U.S. at 570. “A

 4   claim has facial plausibility when the plaintiff pleads factual content that allows the court to draw

 5   the reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S.

 6   at 678. When considering whether a complaint states a claim upon which relief can be granted,

 7   the court must accept the allegations as true, Erickson v. Pardus, 551 U.S. 89, 93-94 (2007), and

 8   construe the complaint in the light most favorable to the plaintiff, see Scheuer v. Rhodes, 416

 9   U.S. 232, 236 (1974).

10           In his amended complaint, plaintiff complains about the manner in which grievances were

11   processed. As plaintiff was informed in the court’s last screening order, prisoners do not have “a

12   separate constitutional entitlement to a specific prison grievance procedure.” Ramirez v. Galaza,

13   334 F.3d 850, 860 (9th Cir. 2003). Accordingly, the prison grievance procedure does not confer

14   any substantive constitutional rights upon inmates and actions in reviewing and denying inmate

15   appeals generally do not serve as a basis for liability under section 1983. Id.

16           Plaintiff does maintain rights arising under the First Amendment with respect to his use of

17   the prisoner grievance process. While not clear, it appears plaintiff alleges that his First

18   Amendment rights were violated by defendant Lacy when he rejected a particular grievance

19   because plaintiff referred to a lieutenant as a “pompous ass.” However, plaintiff was told he

20   could resubmit his grievance if he deleted the offensive phrase. This being the case, plaintiff
21   suffered no injury as a result of the rejection of the first grievance.

22           Plaintiff also alleges that certain actions taken against him were retaliatory. But plaintiff

23   fails to allege facts which reasonably suggest a causal connection between any adverse action and

24   protected conduct. Watison v. Carter, 668 F.3d 1108, 1114 (9th Cir. 2012). Plaintiff’s

25   allegations of retaliation are nothing more than “naked assertions.”

26           For these reasons, the court will recommend that plaintiff’s amended complaint be
27   dismissed for failure to state a claim upon which relief can be granted. Having already granted

28   plaintiff the opportunity to amend his pleadings in order to state a claim upon which relief could
                                                          2
 1   be granted, granting leave to amend a second time appears futile.

 2           In accordance with the above, IT IS HEREBY ORDERED that the Clerk shall assign a

 3   district judge to this case.

 4           IT IS HEREBY RECOMMENDED that:

 5           1. Plaintiff’s amended complaint (ECF No. 15) be dismissed; and

 6           2. This case be closed.

 7           These findings and recommendations are submitted to the United States District Judge

 8   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 9   after being served with these findings and recommendations, plaintiff may file written

10   objections with the court. The document should be captioned “Objections to Magistrate Judge’s

11   Findings and Recommendations.” Plaintiff is advised that failure to file objections within the

12   specified time waives the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d

13   1153 (9th Cir. 1991).

14   Dated: April 3, 2020
                                                     _____________________________________
15
                                                     CAROLYN K. DELANEY
16                                                   UNITED STATES MAGISTRATE JUDGE

17

18

19   1
     hamm0245.dis
20
21

22

23

24

25

26
27

28
                                                      3
